  Case 18-01940       Doc 59   Filed 08/25/20 Entered 08/26/20 06:39:12                   Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                         )                BK No.:    18-01940
Bradley J Pinzer                               )
Erika Pinzer                                   )                Chapter: 13
                                               )
                                                               Honorable Carol A. Doyle
                                               )
                                               )
               Debtor(s)                       )

                   ORDER MODIFYING THE PLAN POST CONFIRMATION



THIS MATTER coming to be heard on the DEBTORS' MOTION TO MODIFY, the Court having
jurisdiction, with due notice having been given to all parties in interest, the Court orders as follows:

  IT IS SO ORDERED:

  1. The Debtors are allowed to keep all of the 2019 tax refund.




                                                            Enter:



                                                                     Honorable Carol A. Doyle
Dated: August 25, 2020                                               United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
